Citation Nr: 0504567	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-15 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness or illnesses claimed as manifested by fatigue, 
headaches, muscle and joint pain, memory loss, sleep 
disorder, anxiety, and mood swings.

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1986, 
from January 1991 to June 1991, and from August 1992 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In March 1996 the RO, in pertinent part, denied entitlement 
to service connection for an undiagnosed illness or illnesses 
claimed as manifested by fatigue, headaches, joint pain, 
memory loss, sleep disorder, and muscle pain.

In May 1997 the RO conducted a review in accordance with VBA 
fast letter 96-73 and determined that the veteran's claim for 
an undiagnosed illness manifested by fatigue, headaches, 
joint and muscle pain, memory loss, and a sleep disorder was 
properly denied.  The RO also denied the veteran's claim of 
entitlement to service for anxiety disorder and depressive 
disorder on the basis that the claim was not well grounded.

In December 1997 the veteran and his mother provide oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In November 2002, the veteran was notified that the Board had 
undertaken additional development in lieu of remanding his 
claim and had requested records from the Social Security 
Administration (SSA) pursuant to then existing authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  New evidence 
consisting of records from SSA was received as a result of 
the aforementioned Board development.

However, during the pendency of the veteran's appeal the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 27 F.3d 1339, 1348 
(Fed. Cir. 2003).  The Federal Circuit determined that 
38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) as it allowed the Board to consider additional 
evidence that was not considered by the agency of original 
jurisdiction (AOJ).  

In May 2003 the Board accordingly remanded the case to the RO 
for further development and adjudicative action.

In July 2004 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in March 
2001 and June 2003.


The Board's review of the evidentiary record discloses that 
while the veteran has been afforded examinations by VA to 
properly ascertain the nature and extent of severity of the 
disabilities at issue, he has not been afforded examinations 
to ascertain the etiology of disabilities at issues claimed 
to be due to his active service to include Persian Gulf War 
service.  Such examinations are clearly warranted in 
accordance with the pertinent provisions of the VCAA of 2000.

The fact that the VA examinations of record were conducted 
without consideration of etiology with respect to service, 
the subject examinations have been rendered inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for VA 
medical and psychiatric examinations of 
the veteran by a board composed of an 
appropriate medical specialist familiar 
with Persian Gulf War diseases, and a 
psychiatrist for the purpose of 
ascertaining whether the veteran does in 
fact suffer from any undiagnosed illness 
or illnesses manifested by fatigue, 
headaches, muscle and joint pain, memory 
loss, sleep disorder and mood swings 
and/or any chronic acquired variously 
diagnosed psychiatric disorders as the 
result of his service to include service 
in the Persian Gulf War.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The examiners must correlate their 
diagnostic studies as address the 
following medical issues:

Does the veteran have any undiagnosed 
illness or illnesses manifested by 
various symptoms and or any chronic 
acquired psychiatric disorder or 
disorders which are at least as likely as 
not due to service to include Persian 
Gulf Service; or if preexisting service, 
was/were aggravated by service?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).















































































 Department of Veterans Affairs


